         Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 1 of 24




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 REED AUTO OF OVERLAND PARK, LLC, et
 al.,

            Plaintiffs,
                                                            Case No. 2:19-cv-02510-HLT
            v.

 LANDERS MCLARTY OLATHE KS, LLC,


            Defendant.


                                MEMORANDUM AND ORDER

       This is a dispute between two competing car dealerships. Plaintiffs Reed Auto of Overland

Park and Reed Auto Group allege that Defendant Landers McLarty breached a contract it entered

into in 2007 with another dealership that later sold its assets to Plaintiffs. Part of that agreement

was a promise by Defendant not to protest the relocation of certain vehicle lines in the Overland

Park area for 15 years. Approximately 12 years into that agreement, Defendant filed a protest

against Plaintiffs’ proposed dealership relocation, which Plaintiffs now contend violated the 2007

contract, Michigan consumer protection law, and Kansas law against malicious prosecution.

       Defendant moves for summary judgment on all claims, alleging that the contract is not

enforceable by Plaintiffs because they were not parties to it, and that Plaintiffs are not entitled to

relief on their other claims. Plaintiffs also move for partial summary judgment on whether they are

successors or third-party beneficiaries under the contract. As discussed below, the Court finds

there is a genuine question of fact as to whether at least one Plaintiff is a successor under the

contract, and whether Defendant’s protest amounts to malicious prosecution. Summary judgment

is granted to Defendant on all other claims.
            Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 2 of 24




I.        BACKGROUND1

          Plaintiffs are Reed Auto of Overland Park (“RAOP”) and Reed Auto Group (“RAG”).

RAOP is a vehicle dealer under Kansas law; it was created in 2017. RAG is a holding company

for various vehicle dealerships, including RAOP. Defendant Landers McLarty is also a vehicle

dealer under Kansas law. Both RAOP and Defendant are authorized FCA US LLC dealers. RAOP

has never contracted with DaimlerChrysler to sell the DaimlerChrysler vehicle line.

          A.       2007 Agreement Between Defendant, DaimlerChrysler, and Overland Park
                   Jeep

          In 2006, Defendant was an authorized franchisee of DaimlerChrysler. It was authorized to

sell Dodge, Chrysler, and Jeep vehicles. It owned and operated two separate dealerships in Olathe,

Kansas. At the time, Defendant was interested in combining two of its DaimlerChrysler dealerships

into one location. To effectuate this, DaimlerChrysler filed a Notice of Relocation on behalf of

Defendant with the state of Kansas. Another dealer in the area, Overland Park Jeep, filed a protest

to stop Defendant from combining its dealerships. At the time, Overland Park Jeep operated a

dealership at 8775 Metcalf Avenue in Overland Park, Kansas.

          On July 24, 2007, Defendant, DaimlerChrysler, and Overland Park Jeep entered into a

settlement agreement (“2007 Agreement”). The 2007 Agreement recited that a dispute had arisen

among the parties surrounding Defendant’s proposed relocation. Paragraph 1 of that agreement

states:

                           1.      NO FUTURE PROTEST. Landers McLarty agrees
                   not to protest or otherwise challenge any relocation or establishment
                   of any DaimlerChrysler vehicle lines into the Overland Park Sales
                   Area, as defined in Attachment 1 hereto for a period of fifteen (15)
                   years from the date of the execution of this Agreement.

1
     For purposes of summary judgment, the Court has set forth only those uncontroverted facts required to reach its
     decision. Plaintiffs have opted to not respond to each statement of fact set forth by Defendant, instead providing
     some categorical responses to a few facts and no response to others. In accordance with Rule 56(e)(2) and D. Kan.
     Rule 56.1(a), any facts not specifically controverted will be deemed admitted for purposes of summary judgment.




                                                           2
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 3 of 24




Paragraph 11 of the 2007 Agreement states, in relevant part: “In the event of any dispute arising

under or concerning this Agreement, the prevailing party shall be entitled to recover its reasonable

attorneys’ fees and costs from the non-prevailing party in connection with any litigation regarding

such dispute.” Paragraph 16 states that the 2007 Agreement “shall inure to the benefit of and be

binding on the successors, assigns, heirs, and legal representatives of the Parties to this

Agreement.” The 2007 Agreement is governed by Michigan law. The 2007 Agreement does not

mention RAG, RAOP, or any “third-party beneficiary.”

         B.       2017 Asset Purchase Agreement Between Overland Park Ventures and
                  RAG/RAOP.

         Overland Park Jeep subsequently changed its business name to Overland Park Ventures

(“OPV”). Overland Park Jeep and OPV are owned and managed by Normal Vialle. RAOP is

owned by RAG and managed by Randy Reed and Tyler Reed.

         In 2017, RAG entered into an Asset Purchase Agreement (“2017 APA”) with OPV.2 OPV

was the seller and RAG was the purchaser. The purpose of the 2017 APA was for RAG “to acquire

substantially all of the assets of [OPV] for the purpose of succeeding [OPV] as the authorized

Chrysler, Jeep, Dodge, and Ram dealer at the Dealership Location.”

         In paragraph 1.1 of the 2017 APA, OPV agreed to sell certain assets, including those listed

in subparagraph 1.1(h), which stated:

                          (h)    Subject to Section 2.4 below, all of Seller’s rights
                  and obligations arising from and after the Closing Date under only
                  the agreements and contracts listed on the attached Schedule 1.1(h)
                  (the “Assumed Contracts”).



2
    The 2017 APA has been filed under seal because it contains commercially sensitive information not generally
    available to the public. Docs. 93, 95. But the specific provisions discussed here have been presented in Defendant’s
    memorandum in support of its motion or are otherwise referenced in the parties’ briefs. Although they are part of
    the 2017 APA, the Court discerns no commercially sensitive information in the portions quoted here.




                                                           3
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 4 of 24




Schedule 1.1(h) does not include the 2007 Agreement.

          Paragraph 1.4(c) of the 2017 APA further clarifies that the purchased assets under the 2017

APA do not include rights under contracts or agreements that are not assumed liabilities under the

agreement. Paragraph 1.2 of the 2017 APA addresses assumption of liabilities. That paragraph

states:

                 1.2 Assumption of Liabilities. Commencing from and after the
                 Closing Date, Purchaser will assume and agree to pay, perform, and
                 discharge, promptly when due only those liabilities, obligations, and
                 duties of Seller arising on and after the Closing Date with respect to
                 the Assumed Contracts and the liabilities and obligations under
                 unfilled retail orders being purchased by Purchaser pursuant to
                 Section 1.1(k) above (collectively, the “Assumed Liabilities”). In
                 no event, however, will Purchaser assume or incur any liability or
                 obligation under this Section or otherwise in respect of any liabilities
                 other than the Assumed Liabilities, including, but not limited to, the
                 following (collectively the “Excluded Liabilities”): [listing
                 excluded liabilities].

Paragraph 6.7 deals with “Assumed Contracts,” and states that Schedule 6.7 lists all contracts and

agreements not being assumed, including that “[l]iabilities under all agreements other than

‘Assumed Contracts’ are considered Excluded Liabilities.” The 2007 Agreement is not specifically

listed as an excluded liability on Schedule 6.7, nor is it listed on the list of assumed contracts.

          The 2017 APA also lists some “Conditions Precedent to Obligations of Purchaser.” These

include RAG being approved for a new sales and service agreement for Chrysler, Jeep, Dodge,

and Ram lines; RAG’s obtaining all appropriate licenses for operation of a dealership with the

state of Kansas; and receipt of floorplan financing from a third-party lending institution.

          RAG did not obtain any right or interest from OPV in a sales and service agreement with

FCA US LLC. A sales and service agreement is what makes a dealer an authorized dealer of new

vehicles from a particular line and able to perform service and warranty work. RAG also obtained

its dealer license from the state of Kansas, not OPV. Without approval and licensing from the state




                                                    4
         Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 5 of 24




of Kansas, a business cannot sell new or used vehicles in the state as a vehicle dealer. RAG also

did not obtain any right or interest in floorplan financing from OPV. To be an authorized dealer,

FCA requires a dealership to obtain floorplan financing from a third-party lender; without such

financing, a dealer may not be able to obtain any new or used vehicles to sell.

       On January 31, 2018, RAG assigned its rights under the 2017 APA to RAOP. On February

1, 2018, the deal memorialized in the 2017 APA between OPV and, now, RAOP closed. This

included an assignment of all interests in the “Assumed Contracts.” But when OPV sold its assets

to RAG/RAOP, it did not assign its interest in the 2007 Agreement. RAG and RAOP were not

even aware the 2007 Agreement existed until July 2019.

       After the 2017 APA closed, RAOP continued to operate a dealership at 8775 Metcalf

Avenue—where Overland Park Jeep (OPV’s predecessor) formerly operated its dealership—

selling Chrysler, Dodge, and Jeep vehicles. RAOP never conducted business as “Overland Park

Jeep”—it operated as Reed Jeep, Chrysler, Dodge, Ram. Although RAOP initially planned to do

business at the 8775 Metcalf Avenue location, it always intended to relocate the dealership to a

more suitable location. RAOP retained all of OPV’s employees except one, and used the same

assets OPV used to operate its dealership, including inventory. OPV subsequently dissolved its

business entity. RAOP subsequently became an FCA US LLC authorized dealer.

       C.      Protest by Defendant of Relocation of RAOP’s Dealership

       On January 15, 2019, FCA US LLC filed a notice on behalf of RAOP to relocate its

dealership from 8775 Metcalf Avenue in Overland Park, Kansas, to 7050 West Frontage Road in

Merriam, Kansas. The new location would be more profitable for RAOP. The proposed relocation

address is within the Overland Park Sales Area, as defined by the 2007 Agreement. RAG was not

involved in the notice to relocate.




                                                 5
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 6 of 24




         On April 25, 2019, Defendant filed a Notice of Protest under K.S.A. § 8-2430 contesting

the relocation of RAOP’s dealership. Defendant did not file any protest having to do with RAG.

         RAOP and Defendant exchanged written discovery during the protest. But Defendant did

not produce a copy of the 2007 Agreement. RAOP only discovered the agreement after the owner

of Overland Park Jeep/OPV brought it to RAOP’s attention in July 2019. FCA US LLC never

objected to Defendant’s protest, never indicated it had any authority to enforce the 2007

Agreement, never claimed that Defendant had breached the agreement, and never indicated that

Defendant did anything wrong in protesting RAOP’s relocation request.

         On July 9, 2019, OPV assigned its rights and interest in the 2007 Agreement to RAG, who

subsequently assigned its interest to RAOP (“2019 Assignment”). The actual 2019 Assignment

from OPV to RAG is longer and more detailed, while the immediately subsequent assignment

from RAG to RAOP simply assigns “all rights, titles, interest and benefits of and to the Settlement

Agreement and Release dated July 24, 2007 . . . to [RAOP] effective February 1, 2018, and dated

July 9, 2019.” For ease of reference, the Court generally addresses the assignments collectively as

one agreement.

         The 2019 Assignment states that it is retroactively effective beginning February 1, 2018,

and states that OPV (formerly Overland Park Jeep) entered into the 2007 Agreement with

Defendant so that it, its successors or assigns could relocate the Overland Park Jeep dealership for

15 years without protest from Defendant. According to the 2019 Assignment, the purpose of the

2017 APA was to permit RAG/RAOP to succeed Overland Park Jeep/OPV in the dealership

located at 8775 Metcalf Avenue.3 Finally, the 2019 Assignment states that the 2007 Agreement




3
    As noted above, RAG immediately assigned its newly assigned interest in the 2007 Agreement to RAOP, which
    is the entity that actually operates the dealership.




                                                      6
         Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 7 of 24




“should have” been included in the 2017 APA as an “Assumed Contract” and that it was OPV’s

intent that RAG/RAOP be a successor-in-interest, assignee, or beneficiary to the 2007 Agreement.

       On July 9, 2019, presumably immediately following the execution of the 2019 Assignment,

Plaintiffs’ counsel sent a letter to Defendant’s counsel with a copy of the 2007 Agreement and

demanded that Defendant dismiss its protest of RAOP’s relocation. On July 12, 2019, after

Defendant learned of the 2019 Assignment, it voluntarily dismissed its protest. After Defendant

dismissed its protest, Plaintiffs made a demand for attorneys’ fees under paragraph 11 of the 2007

Agreement based on Plaintiffs’ costs in litigating the protest. Defendant refused to pay.

       D.      Lawsuit, Claims, and Damages

       Plaintiffs now sue Defendant and assert four claims: (1) breach of contract; (2) breach of

contract (third-party beneficiary); (3) violation of the Michigan Consumer Protection Act; and (4)

malicious prosecution under Kansas law. Plaintiffs’ damages in this lawsuit are attorneys’ fees and

expenses arising out of Defendant’s protest and the enforcement of the 2007 Agreement.

       The Pretrial Order lists the amount of attorneys’ fees and expenses incurred between June

14, 2019, through October 5, 2020, for a total of $214,829.10. The attorneys’ fees to date have

been paid by RAG. Plaintiffs assert that, although RAG has paid the invoices, RAG has since

invoiced RAOP for reimbursement of those amounts. Although Plaintiffs have produced an

invoice from RAG to RAOP, it is unclear whether RAOP has paid those amounts.

II.    STANDARD

       Summary judgment is appropriate if there is “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the initial burden of establishing the absence of a genuine issue of fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the nonmovant to demonstrate that




                                                 7
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 8 of 24




genuine issues remain for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87 (1986). In applying this standard, courts view the facts and any reasonable inferences in a

light most favorable to the non-moving party. Henderson v. Inter-Chem Coal Co., 41 F.3d 567,

569 (10th Cir. 1994). “An issue of material fact is genuine if a reasonable jury could return a

verdict for the nonmoving party.” Id. (internal quotations omitted).

         Where parties file cross-motions for summary judgment, each motion is viewed separately

in a light most favorable to the non-moving party. United States v. Sup. Ct. of N.M., 839 F.3d 888,

906-07 (10th Cir. 2016). The denial of one motion does not require the grant of the other. Id. at

907.

III.     ANALYSIS

         A.       Breach of Contract – Counts I and II

         The parties agree that the original parties to the 2007 Agreement were Overland Park Jeep,

DaimlerChrysler, and Landers McLarty. See Doc. 75 at 3. The traditional rule is that only parties

in privity of contract may sue to enforce an agreement. Osprey-Troy Officentre L.L.C. v. World

All. Fin. Corp., 822 F. Supp. 2d 700, 705 (E.D. Mich. 2011). Although Plaintiffs were not parties

to the 2007 Agreement, they claim they are entitled to enforce it as Overland Park Jeep/OPV’s

successors, assigns, or third-party beneficiaries. Doc. 75 at 14. To this end, Plaintiffs’ partial

motion for summary judgment seeks judgment on the question of whether RAOP is Overland Park

Jeep’s successor and whether RAOP is a third-party beneficiary under the 2007 Agreement.4

         Defendant argues it is entitled to summary judgment on Counts I and II for breach of

contract because the contract is void against public policy and because Plaintiffs are not successors,

assigns, or third-party beneficiaries.


4
    Plaintiffs do not move on any other issues.




                                                  8
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 9 of 24




                  1.       Defendant has not preserved its argument that the 2007 Agreement
                           violates public policy.

         The source of the dispute between the parties stems from paragraph 1 of the 2007

Agreement. That provision states that “Landers McLarty agrees not to protest or otherwise

challenge any relocation or establishment of any DaimlerChrysler vehicle lines into the Overland

Park Sales Area . . . for a period of fifteen (15) years from the date of the execution of this

Agreement.” Doc. 78-5 at 1. According to Defendant, all claims are based on that provision, and

that provision is not enforceable because it is against public policy. Specifically, Defendant

contends that this provision of the 2007 Agreement is contrary public policy because Kansas law

authorizes dealers to file such protests and states that no person shall take action to prevent the

exercise of rights under certain provisions of Kansas’s Licensure of Vehicle Sales and Manufacture

Act. See Doc. 78 at 20. Plaintiffs argue that this defense fails procedurally because it was not

asserted in Defendant’s answer or in the Pretrial Order.5

         Although the parties debate whether Defendant’s public-policy defense is an affirmative

defense required to be pleaded in Defendant’s answer under Rule 8, that debate is irrelevant at this

stage because the Pretrial Order entered on November 17, 2020, “supersedes all pleadings and

controls the subsequent course of this case.” Doc. 75 at 1. Once entered, a pretrial order controls

the dimensions of the case. Koch v. Koch Indus., Inc., 179 F.R.D. 591, 596 (D. Kan. 1998). The

purpose of a pretrial order is to “sharpen and simplify the issues for trial” and “insure the

economical and efficient trial of every case on its merits without chance or surprise.” Id. (internal

quotations and citations omitted) (emphasis in original). It should reflect a complete picture of the




5
    Plaintiffs also argue that the defense fails substantively. Because the Court finds Defendant waived the defense by
    not asserting it in the Pretrial Order, the Court does not reach the substantive arguments.




                                                           9
         Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 10 of 24




parties’ contentions. Id. Issues not included can be excluded from the case within the court’s

discretion. Id.

        Plaintiffs contend that Defendant did not raise this defense in the Pretrial Order, and it is

therefore waived. Doc. 87 at 20. Defendant concedes that although it did not specifically assert the

defense in the Pretrial Order, it did contend that the 2007 Agreement was “not valid or

enforceable,” which it argues is sufficient to preserve the defense. Doc. 91 at 12-13; see also Doc.

75 at 13 (“The Settlement Agreement is not a valid or enforceable contract.”); id. at 16 (same); id.

at 17 (same).

        The Court disagrees that Defendant has preserved this defense. The purpose of the Pretrial

Order is to narrow the issues and create a solid foundation to resolve the case. But Defendant’s

vague assertion that the 2007 Agreement “is not a valid or enforceable contract” is not specific

enough to put Plaintiffs on notice that Defendant intended to assert a defense that one provision in

the agreement, which is governed by Michigan law, is void as against Kansas public policy. This

is especially true given that the Pretrial Order sets forth several other defenses that would also

make the agreement invalid or not enforceable. See Doc. 75 at 16-17 (asserting that there was no

offer, acceptance, consideration, meeting of the minds, and that Plaintiffs lack standing to enforce

the contract). Further, Defendant’s public-policy argument is not simply a factual subset of its

claim that the 2007 Agreement is invalid and unenforceable—it is an entirely separate defense.

See 773, L.L.C. v. Scottsdale Ins. Co., 2012 WL 672366, at *6 (D. Kan. 2012) (“The Court will

not permit a party to raise an entirely separate claim or defense than those asserted in the pretrial

order, but it ordinarily will allow a party to raise a specific argument or factual contention which

arguably is included within a general claim asserted in the pretrial order.”).




                                                 10
         Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 11 of 24




        Defendant gives no reason why it waited until summary judgment to raise this issue for the

first time. The relevant statute hasn’t changed. The 2007 Agreement is 14 years old at this point,

and this case has been pending since 2019. There’s no apparent reason why Defendant could not

have enunciated this defense sooner, let alone in the Pretrial Order. Making this argument for the

first time at this late stage runs counter to the purpose of a pretrial order. See Koch, 179 F.R.D. at

596 ( noting that a fulsome pretrial order “insure[s] the economical and efficient trial of every case

on its merits without chance or surprise” (emphasis in original)). Accordingly, the Court exercises

its discretion and finds that Defendant has waived its argument that paragraph 1 of the 2007

Agreement violates Kansas public policy.

                2.      A factual dispute exists regarding whether RAOP is a successor to
                        OPV.

        The core issue in this case is whether Plaintiffs have the right to sue under the 2007

Agreement, to which they were not originally a party. The 2007 Agreement contains a provision

that states that it “shall inure to the benefit of and be binding on the successors, assigns, heirs, and

legal representatives of the Parties to this Agreement.” Doc. 78-5 at 4. Plaintiffs maintain they

have standing to sue under the agreement as successors to Overland Park Jeep/OPV. Both parties

move for summary judgment on this issue. See Doc. 78 at 27-28; Doc. 80 at 15-18.

        On this issue, neither party presents particularly helpful analysis. Specifically, the parties

cite to Black’s Law Dictionary for the definition of “successor,” which states that a successor is

“[a] corporation that, through amalgamation, consolidation, or other assumption of interests, is

vested with the rights and duties of an earlier corporation.” Black’s Law Dictionary (11th ed.

2019). Perhaps unsurprisingly, both rely on this definition but reach different results.

        Plaintiffs argue they were OPV’s successor because they obtained numerous assets from

OPV, including inventory, the location, and other assets, and continued operating a car dealership




                                                  11
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 12 of 24




at the same location with nearly all of OPV’s staff and management. They point to the 2017 APA,

which states that “Purchaser [RAG, and subsequently RAOP] wishes to acquire substantially all

of the assets of Seller [OPV] for the purpose of succeeding Seller [OPV] as the authorized

Chrysler, Jeep, Dodge, and Ram dealer at the Dealership Location.” Doc. 78-6 at 1.6

         In contrast, Defendant argues that the 2017 APA only transferred certain assets and certain

liabilities, and did not include any rights under 2007 Agreement.7 Defendant also argues that

Plaintiffs were not OPV’s successors because, under the terms of the 2017 APA, RAOP could not

automatically continue operating the business as a car dealership—it had to secure a sales and

service agreement from the manufacturer, licensing and permits from the state, and floorplan

financing from a third-party lending institution. And RAOP never conducted business as Overland

Park Jeep and did not share any common officers or directors with Overland Park Jeep or OPV.

         Although the Court is somewhat skeptical that an asset purchase agreement that transferred

only some liabilities and assets is sufficient to create successor rights in all respects, including in

an agreement that was not even transferred, the Court concludes that, on the current record, there




6
    Plaintiffs also initially argue they should be considered successors under the “mere continuation” or “continuity of
    enterprise” rule. Doc. 80 at 17-18; Doc. 87 at 30; but see Doc. 92 at 30 (Plaintiffs’ reply suggesting that they are
    not entitled to summary judgment under the “continuity of enterprise” doctrine). That rule is an exception to the
    “universally-accepted general rule [followed in Michigan] that a corporation that purchases the assets of another
    corporation does not, simply by virtue of the asset purchase transaction, become liable for the obligations of the
    seller.” City Mgmt. Corp. v. U.S. Chem. Co., 43 F.3d 244, 251 (6th Cir. 1994). Under the exception, where a
    company is a “mere continuation” of a previous entity, the new company may be subject to successor liability even
    where there is not common identity of ownership, so long as certain factors are met. Id. at 251-52; see also Doc.
    87 at 30 (Plaintiffs’ response brief listing factors). But the “mere continuation” exception is generally limited to
    products-liability cases. See City Mgmt. Corp., 43 F.3d at 252. Although Plaintiffs vaguely suggest that this same
    standard also applies in determining a successor’s rights (in addition to liabilities), they have not pointed the Court
    to any direct authority suggesting as much. Beyond this, and the citation to Black’s Law Dictionary, neither party
    has helpfully analyzed what makes an entity a successor under a contract. The Court anticipates that this issue will
    be more clearly addressed at trial.
7
    It is undisputed that the 2007 Agreement was not assigned to Plaintiffs by OPV at the time the 2017 APA was
    executed, although it was later. But whether the agreement was assigned is a separate issue from whether Plaintiffs
    are OPV’s successors. The Court addresses assignment below.




                                                            12
          Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 13 of 24




is a disputed question of fact regarding whether Plaintiffs were OPV’s successors. Accordingly,

the Court denies both parties’ motions on this issue.8

                   3.       Defendant’s protest was filed prior to the 2019 Assignment.

         The 2007 Agreement also states it will “inure to the benefit and be binding on” the assigns

of the parties. Doc. 78-5 at 4. Plaintiffs contend they are entitled to sue for breach of contract

because OPV assigned its rights under the 2007 Agreement to Plaintiffs in July 2019. Doc. 87 at

34. Defendant moves for summary judgment on grounds that Plaintiffs had not been assigned any

rights at the time it filed the protest. Doc. 78 at 23.

         It is undisputed that, when OPV sold its assets to RAG (and subsequently RAOP), it did

not assign its interest in the 2007 Agreement. See Doc. 78 at 7 (SOF 24 and 30, not controverted

by Plaintiffs); see also Doc. 92 at 13 (Plaintiffs’ reply brief stating: “The APA does not assign

Overland Park Ventures’ rights under the 2007 Settlement Agreement to Reed Auto.”). It is also

undisputed that Defendant filed its notice of protest on April 25, 2019. Doc. 78 at 9. Subsequently,

on July 9, 2019, OPV executed the 2019 Assignment with RAG, which states that it “assigns,

releases, remises, quit claims, and sets over all of its rights, titles, interest, and benefits of and to

the” 2007 Agreement from OPV to RAG. Doc. 78-11 at 2.9 That same day, RAG executed its own

assignment of the agreement to RAOP. Doc. 78-12 at 1.




8
    To be clear, the issue presented in the motions is whether Plaintiffs are OPV’s successors, such that they could
    enforce the 2007 Agreement. If, at trial, Plaintiffs demonstrate that they are OPV’s successors, they will still have
    to establish all the elements of a breach-of-contract claim. The parties’ motions do not address that issue, and thus
    the Court does not address it at this stage either.
9
    The 2019 Assignment purports to be retroactively effective as of February 1, 2018, and states that the parties
    intended it be included in the 2017 APA. Doc. 78-11 at 1-2. Although Defendant challenges the propriety of this,
    Plaintiffs do not rely on this feature of the 2019 Assignment; they only argue that the assignment was in place
    before the case was filed. Doc. 87 at 34-36. Accordingly, the Court does not determine the impact or propriety of
    the retroactive effective date. However, the Court notes that it is undisputed that the 2017 APA did not assign the
    2007 Agreement at the time it was executed.




                                                           13
        Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 14 of 24




       Defendant argues that Plaintiffs cannot enforce the contract as OPV’s assigns because they

were not assigns at the time the protest was filed. The Court agrees and finds Plaintiffs cannot sue

for breach of contract where the alleged breach occurred before Plaintiffs had been assigned any

rights under the contract. In other words, when Defendant filed its protest—the alleged breach of

contract—Plaintiffs had not been assigned any rights under the contract. Accordingly, Plaintiffs’

breach-of-contract claim did not exist and thus could not have been conveyed by OPV. See WA

Foote Mem’l Hosp. v. Farmers Ins. Exch., 2020 WL 814409, at *4 (Mich. Ct. App. 2020) (finding

that an individual cannot assign rights she did not possess). Once those rights under the 2007

Agreement were assigned to Plaintiffs, Defendant immediately dismissed its protest. Plaintiffs’

cause of action, insofar as they claim to be assigns under the 2007 Agreement, therefore is based

entirely on actions that took place and damages that accrued at a time when Plaintiffs had no rights

as assigns under the 2007 Agreement.

       Plaintiffs contend they nevertheless obtained the assignment before the case was filed, and

thus they are entitled to seek relief. But their reliance on Cannon Township v. Rockford Public

Schools is misplaced. In that case, a homeowner sued a city and school district for damages from

a sewer backup. After the city and the homeowner settled and the city’s insurer paid the

homeowner, both the homeowner and insurer assigned their rights to the city, who pursued further

action against the school district. Cannon Twp. v. Rockford Pub. Sch., 875 N.W.2d 242, 245-46

(Mich. Ct. App. 2015). The school district argued that the city was not the real party in interest

because it had not paid anything or suffered any loss. Id. The court disagreed, noting the

assignment by the homeowner and insurer. Id. at 246-47. The court noted that “an assignee of a

cause of action becomes the real party in interest with respect to that cause of action, inasmuch as

the assignment vests in the assignee all rights previously held by the assignor.” Id. at 246-47.




                                                 14
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 15 of 24




           Cannon Township is distinguishable because, at the time of the assignment in that case, the

claim had already accrued in the assignors (the homeowners and the insurance company, who had

a claim against the school district), and thus they were able to transfer that right to the city.

Plaintiffs argue that this case stands for the proposition that “an assignee may pursue claims even

if it did not obtain the assignment until after the lawsuit is filed.” Doc. 87 at 35. But even if that is

correct, it presupposes that the right assigned existed at the time of assignment—the missing factor

here. Here, OPV had no claim to assign to Plaintiffs. The protest was directed at Plaintiffs, not

OPV (which had already dissolved and was not an operating dealership), and the alleged resulting

damages (stemming from litigating the protest) belonged to Plaintiffs, not OPV. Thus, OPV had

no breach-of-contract claim based on Defendant’s protest to assign. OPV could only assign its

general rights under the 2007 Agreement. And once it did, Defendant promptly dropped the

protest.

           Accordingly, the Court finds that Plaintiffs cannot pursue a breach-of-contract claim as

assigns because they had not been assigned any rights under the 2007 Agreement when the alleged

breach occurred.

                  4.      Plaintiffs are not intended third-party beneficiaries under the 2007
                          Agreement.

           Plaintiffs alternatively argue that, if they were not successors or assigns to Overland Park

Jeep/OPV’s rights under the 2007 Agreement, they are third-party beneficiaries under that

agreement. Doc. 75 at 14-15. The 2007 Agreement is governed by Michigan law, and in Michigan

the rights of third-party beneficiaries are determined by statute. Osprey-Troy Officentre, 822 F.

Supp. 2d at 705-06. That statute provides:

                  Any person for whose benefit a promise is made by way of contract,
                  as hereinafter defined, has the same right to enforce said promise




                                                   15
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 16 of 24




                   that he would have had if the said promise had been made directly
                   to him as the promisee.

                   (1) A promise shall be construed to have been made for the benefit
                   of a person whenever the promisor of said promise had undertaken
                   to give or to do or refrain from doing something directly to or for
                   said person.

Mich. Comp. Laws § 600.1405 (emphasis added). “Not everyone who benefits in some way from

a contract can be considered a third-party beneficiary under this section, however.” Taggart v.

United States, 880 F.2d 867, 869 (6th Cir. 1989). Courts employ an objective standard to determine

whether the promisor undertook to do or refrain from doing something directly to or for a third

party. Osprey-Troy Officentre, 822 F. Supp. 2d at 706. The language of the contract is what

governs, not the subjective intentions of the parties. Taggart, 880 F.2d at 869. Only intended

beneficiaries can sue for a breach of contract; incidental beneficiaries cannot. Osprey-Troy

Officentre, 822 F. Supp. 2d at 706. Whether a party is an intended third-party beneficiary is a

question of law. See id. at 705.

          As discussed above, the provision at issue states that “Landers McLarty agrees not to

protest or otherwise challenge any relocation or establishment of any DaimlerChrysler vehicle

lines into the Overland Park Sales Area . . . for a period of fifteen (15) years from the date of the

execution of this Agreement.” Doc. 78-5 at 1. An objective reading of this provision does not

demonstrate that Defendant agreed to refrain doing something “directly to or for” Plaintiffs. The

particular provision doesn’t even contemplate any specific promisee, beyond perhaps

DaimlerChrysler, who was actually a party to the 2007 Agreement.10 It says nothing about RAOP


10
     Although Plaintiffs contend that RAOP is a “‘DaimlerChrysler vehicle lines’ dealer,” Doc. 80 at 22, Plaintiffs have
     not disputed that RAOP never contracted with DaimlerChrysler to sell DaimlerChrysler vehicle lines, see Doc. 85
     at 14. Plaintiffs have tried—somewhat unsuccessfully—to trace FCA US LLC, which it apparently does have a
     dealership agreement with, back to DaimlerChrysler. See Doc. 80 at 9-10 (statement of facts ¶¶ 20-28); Doc. 85 at
     2-7 (controverting Plaintiffs’ facts). The Court has reviewed these purported facts and the supporting documents.
     Some of the cited materials do not support Plaintiffs’ claims, and at other times, Plaintiffs only cite voluminous
     exhibits generally without reference to a particular page. See United States v. Lewis, 594 F.3d 1270, 1275 (10th




                                                           16
         Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 17 of 24




or RAG. This is insufficient to give Plaintiffs third-party-beneficiary status. Koenig v. City of S.

Haven, 597 N.W.2d 99, 104 (Mich. 1999) (explaining that the use the word “directly” in the statute

“indicates the Legislature’s intent to assure that contracting parties are clearly aware that the scope

of their contractual undertakings encompasses a third party, directly referred to in the contract,

before the third party is able to enforce the contract”).

        Plaintiffs contend that this provision represents a promise made to DaimlerChrysler dealers

relocating in the Overland Park Sales Area, and RAOP falls within that class. Doc. 80 at 20; Doc.

87 at 33; see also supra note 9. But dealers or dealerships are not referenced in the paragraph, and

thus there is no promise by Defendant to do or refrain from doing something directly for the benefit

of that class. To be sure, other dealers of those vehicle lines might incidentally benefit from

Defendant not protesting relocations or new dealerships. But such an incidental benefit is not

enough to confer third-party-beneficiary status. Osprey-Troy Officentre, 822 F. Supp. 2d at 706;

Koenig, 597 N.W.2d at 104 (“Simply stated, section 1405 does not empower just any person who

benefits from a contract to enforce it.”).

        Also unpersuasive is Plaintiffs’ reliance on Taggart. In that case, the agreement at issue

released a specific class of parties, albeit unnamed parties, in the form of “any and all other persons,

associations and corporations, whether herein named or referred to or not, and who together with

the above named, may be jointly or severally liable to” the plaintiff. Taggart, 880 F.2d at 869.

Although sweeping, that provision still applied to a definable class of parties—potentially liable




   Cir. 2010) (noting “it is not this court’s duty to scour without guidance a voluminous record for evidence”).
   Regardless, even if the vehicles lines currently sold by RAOP are the same as the DaimlerChrysler vehicle lines
   referenced in the 2007 Agreement, the Court still concludes that the plain language of that agreement does not
   reference any promise by Defendant to do or refrain from doing anything directly for the benefit of Plaintiffs, or
   for any other DaimlerChrysler dealer, for the reasons discussed in this order.




                                                        17
        Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 18 of 24




defendants. Id. at 869-70. By contrast, the language here does not reference any class of parties to

which Plaintiffs belong.

       Accordingly, the Court finds that Plaintiffs are not third-party beneficiaries to the 2007

Agreement. Defendant’s motion is granted on this claim (Count II); Plaintiffs’ motion is denied.

               5.      Plaintiffs have asserted damages.

       Finally, Defendant argues that Plaintiffs have no damages, which is an essential element

of a breach-of-contract claim. Doc. 78 at 28. Defendant points to the provision in the 2007

Agreement regarding attorneys’ fees, which states: “In the event of any dispute arising under or

concerning this Agreement, the prevailing party shall be entitled to recover its reasonable

attorneys’ fees and costs from the non-prevailing party in connection with any litigation regarding

such dispute.” Doc. 78-5 at 3. Defendant claims that Plaintiffs do not have any damages because

they fail to meet the standard of this contractual provision and cannot claim damages from an

administrative proceeding under a contractual provision. Defendant’s argument misses the point.

       Plaintiffs claim they are entitled to recover their attorneys’ fees arising from the filing of

the protest, as well as their fees and expenses incurred in enforcing the 2007 Agreement in this

lawsuit. See Doc. 75 at 17; see also Doc. 87 at 37 (“[Plaintiffs] seek as damages attorney’s fees

from the Protest and this case.”). But the damages incurred regarding the filing of the protest are

not based on the administrative proceeding—they are based on the breach of the 2007 Agreement.

In other words, it appears Plaintiffs claim damages in the form of attorneys’ fees incurred in having

to defend against the protest allegedly filed in breach of the 2007 Agreement, Doc. 87 at 37, and

also attorneys’ fees arising from enforcing that agreement in this lawsuit. Only the latter is




                                                 18
            Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 19 of 24




governed by the contractual provision, even though Plaintiffs’ damages for breach of contract are

also in the form of attorneys’ fees. Accordingly, Plaintiffs have asserted a claim for damages.11

          C.        Michigan Consumer Protection Act – Count III

          Plaintiffs’ third claim is under the Michigan Consumer Protection Act (“MCPA”). The

purpose of the MCPA is “to protect consumers in their purchases of goods which are primarily

used for personal, family or household purposes.” Noggles v. Battle Creek Wrecking, Inc., 395

N.W.2d 322, 324 (Mich. Ct. App. 1986). Under the MCPA, “[u]nfair, unconscionable, or deceptive

methods, acts, or practices in the conduct of trade or commerce are unlawful . . . .” Mich. Comp.

Laws § 445.903(1). This includes “[c]ausing a probability of confusion or of misunderstanding as

to the legal rights, obligations, or remedies of a party to a transaction” if done “in the conduct of

trade or commerce.” Id. at § 445.903(1)(n). “‘Trade or commerce’ means the conduct of a business

providing goods, property, or service primarily for personal, family, or household purposes . . . .”

Mich. Comp. Laws § 445.902(1)(g).

          According to Plaintiffs, Defendant’s filing of the protest and not disclosing the existence

of the 2007 Agreement “caused confusion as to the rights and obligations of Plaintiffs and

[Defendant] related to the relocation.” Doc. 75 at 15. Defendant moves for summary judgment on

this claim based on several arguments, including that the MCPA does not extend to Plaintiffs’

claim because the MCPA applies to the conduct of business providing goods or services to


11
     Defendant also argues that RAOP does not have any damages because RAG has paid all the attorneys’ fees and
     expenses to date. Doc. 78 at 14, 32. In response, however, Plaintiffs have submitted an invoice from RAG to RAOP
     for the fees initially paid by RAG. Doc. 87 at 13; see also 87-5 at 2. Defendant complains that the invoice is not
     attached to any affidavit. But even without an affidavit, the Court is not convinced the substance of this evidence
     could not be presented in an admissible form at trial. See Johnson v. Weld Cnty., Colo., 594 F.3d 1202, 1210 (10th
     Cir. 2010). Defendant also claims, without support, that it is “a self-serving, fabricated invoice in an effort to
     demonstrate that Plaintiff RAOP has been damaged,” that there is no evidence that RAOP ever paid the invoice,
     and that there is other evidence that RAG is the entity that paid the fees. Doc. 91 at 3. To the extent the invoice
     was not properly disclosed in discovery, Defendant is entitled to pursue whatever relief it deems necessary prior
     to trial. But based on the current record, the issue of damages presents a disputed issue of fact. As discussed below,
     RAG has no viable claims in this case, and thus RAOP will have to establish at trial that it incurred damages.




                                                            19
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 20 of 24




consumers for personal, family, and household purposes, which is not at issue in the parties’

underlying dispute about the dealership-relocation protest.12 The Court agrees.

          The Michigan Supreme Court has stated that “the MCPA applies only to purchases by

consumers and does not apply to purchases that are primarily for business purposes.” Slobin v.

Henry Ford Health Care, 666 N.W.2d 632, 634 (Mich. 2003). Here, the action complained of is

Defendant’s filing of the administrative protest to RAOP’s dealership relocation request allegedly

in breach of the 2007 Agreement. The protest served no personal, family, or household purpose

and thus it was not done in the conduct of trade or commerce, as that term is defined under the

MCPA. See Mich. Comp. Laws § 445.902(1)(g).13 Rather, it was for “precisely the business or

commercial purpose that is outside the express contemplation of the MCPA.” Slobin, 666 N.W.2d

at 635.

          Plaintiffs argue that both they and Defendant are in the business of selling cars to

consumers, and that they are therefore permitted to sue under the MCPA. Doc. 87 at 42-43 (citing

Innovation Ventures, LLC v. N2G Distrib., Inc., 779 F. Supp. 2d 671, 681 (E.D. Mich. 2011)). But

in Innovation Ventures, LLC, the conduct at issue was a business sending letters and

advertisements about a competing product, which was within the MCPA’s definition of “trade and

commerce.” See Innovation Ventures, LLC, 779 F. Supp. 2d at 681 (noting that “trade and

commerce” includes “conduct of a business providing goods, property, or service primarily for

personal, family, or household purposes and includes . . . advertising . . . .” (quoting Mich. Comp.

Laws § 445.902(1)(g))); see also John Labatt Ltd. v. Molson Breweries, 853 F. Supp. 965, 966




12
     Because the Court finds this issue dispositive of Plaintiffs’ MCPA claim, it does not reach Defendant’s other
     arguments.
13
     In light of the holding on the MCPA claim, the Court will assume without deciding whether the filing of a protest
     constitutes a “transaction” under Mich. Comp. Law § 445.903(1)(n).




                                                          20
        Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 21 of 24




(E.D. Mich. 1994) (involving the marketing of a competing consumer product). But here, the

conduct at issue is the protest, and the only link to consumer goods is that the parties sell cars. The

Michigan Supreme Court has rejected such a distant connection to “personal, family, or

household” consumer use. See Slobin, 666 N.W.2d at 635 (“While there will sometimes be a fine

line between activities within the scope of the MCPA and those beyond its coverage, we believe

that the activities in question here are too indirectly related to plaintiff’s ‘personal, family, or

household’ use to fall within the act.”). Accordingly, Defendant is entitled to summary judgment

on this claim.

       D.        Malicious Prosecution – Count IV

       Plaintiffs’ fourth claim is for malicious prosecution under Kansas law. To establish a

malicious-prosecution claim, a “plaintiff must prove: (1) the defendant initiated, continued, or

procured the proceeding of which the complaint is made; (2) the defendant in doing so acted

without probable cause; (3) the defendant acted with malice; (4) the proceedings terminated in

favor of plaintiff; and (5) plaintiff sustained damages.” Good v. Bd. of Cnty. Comm’rs of Cnty. of

Shawnee, Kan., 331 F. Supp. 2d 1315, 1328 (D. Kan. 2004). Probable cause is judged from “the

facts and circumstances as they appeared to [the defendant] when the action was commenced.”

Holick v. Burkhart, 388 F. Supp. 3d 1370, 1382 (D. Kan. 2019). It exists where a party “reasonably

believes in the existence of the facts upon which the claim is based” and “correctly or reasonably

believes that under those facts the claim may be valid under the applicable law.” Id. (quoting

Restatement (Second) of Torts § 675). Malice in this context means a defendant “acted primarily

for a purpose other than that of securing the proper adjudication of the claim upon which the

proceedings are based.” Id. at 1379.




                                                  21
           Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 22 of 24




          Defendant moves for summary judgment on this claim on grounds that it was justified in

filing its protest and did not act with malice in doing so. Defendant does not dispute (or even

address) that the filing of the protest can be the basis of a malicious-prosecution claim in Kansas,

that the protest terminated in Plaintiffs’ favor, or that Plaintiffs were damaged by the protest being

filed.14 But Defendant contends it acted with probable cause in filing the protest based on 25

purported facts it believed when it filed its protest. Doc. 78 at 9-12, 39-41.15 Defendant also

summarily asserts, without support, that it acted without malice. Id. at 41.

          Plaintiffs dispute this, arguing that Defendant’s immediate dismissal of the protest after

Plaintiffs presented it with the 2007 Agreement contradicts Defendant’s statements that they

believed they had a right to file the protest. Plaintiffs also cite an email from Defendant’s general

manager discussing how delays from a protest would make it impossible for RAOP “to be out of

their property by May 2020 and that is the real leverage we have here,” noting that “the penalties

for not being off that property would cripple the store” and that “[t]hey cannot afford any delays

and Chrysler knows it and now so do you.” Doc. 87-2 at 2; Doc. 87 at 12.16

          Based on this, the Court finds a genuine issue of material fact exists regarding whether the

protest was filed without probable cause and with malice. Accordingly, the Court denies

Defendant’s motion as to Count IV.



14
     Defendant does argue that Plaintiffs have not sustained damages for purposes of their breach-of-contract claims.
     Doc. 78 at 28-32. But they do not specifically dispute that Plaintiffs sustained damages for purposes of the
     malicious-prosecution claim.
15
     These facts include that both Defendant and RAOP were new-car dealers selling Chrysler, Dodge, Jeep, and Ram
     vehicles and that relocation of RAOP would be detrimental to Defendant because it would lose business to RAOP
     at its proposed more profitable location. Defendant also contends it believed relocation of RAOP would be
     detrimental to the public and that Defendant was entitled to protest under Kansas law and that the 2007 Agreement
     was no longer enforceable. Doc. 78 at 9-12.
16
     Defendant claims to have reasonably believed when it filed its protest on April 25, 2019, that the denial of the
     relocation application would likely not have any detrimental impact on RAOP. Doc. 78 at 11. The email, which
     intimated that delays from the protest could “cripple the store,” was sent April 10, 2019. Doc. 87-2 at 2.




                                                          22
        Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 23 of 24




       E.      Claims by RAG

       Plaintiffs RAOP and RAG apparently collectively assert all the claims in this case.

Defendant moves for summary judgment as to all claims asserted by RAG on grounds that it has

no viable claims in this case. As discussed above, the Court has concluded Defendant is entitled

to summary judgment on the breach-of-contract claims under an assignment and third-party-

beneficiary theory, and on the MCPA claim. Thus, the remaining issue is whether RAG has a

viable claim for breach of contract as a successor to OPV or for malicious prosecution. The Court

finds that RAG has no right to relief under either theory.

       As to the surviving breach-of-contract claim, the Court has found a genuine issue of fact

as to whether RAOP is a successor to Overland Park Jeep/OPV. However, it is undisputed that

RAG assigned all of the rights, title, and interest it acquired under the 2017 APA to RAOP. Thus,

if the 2017 APA created a successor to Overland Park Jeep/OPV—an issue for trial—that

successor would have to be RAOP, not RAG.

       As to the malicious-prosecution claim, it is undisputed that RAG is not a vehicle dealer

subject to Kansas’s Licensure of Vehicle Sales and Manufacture Act and does not conduct business

as a vehicle dealership. It is also undisputed that RAG never filed a relocation request, and the

protest filed by Defendant was directed at the relocation of the dealership owned and operated by

RAOP. Defendant did not file any protest applicable to RAG. See Doc. 78 at 3, 9 (uncontroverted

statements of fact 5-6, 36-38). Because the malicious-prosecution claim is based on the protest,

Defendant has never “initiated, continued, or procured the proceeding of which the complaint is

made” as to RAG. See Good, 331 F. Supp. 2d at 1328.




                                                23
        Case 2:19-cv-02510-HLT Document 96 Filed 03/26/21 Page 24 of 24




       Accordingly, the Court finds that Defendant is entitled to summary judgment on all

remaining claims to the extent they are asserted by RAG. The remaining claims by RAOP (breach

of contract based on successorship and malicious prosecution) survive for trial.

IV.    CONCLUSION

       THE COURT THEREFORE ORDERS that Defendant’s Motion for Summary Judgment

(Doc. 77) is GRANTED IN PART AND DENIED IN PART. Defendant’s motion is granted as to

Plaintiffs’ breach-of-contract claim based on assignment (Count I, in part), breach-of-contract

claim as a third-party beneficiary (Count II), and MCPA claim (Count III). Defendant’s motion is

denied as to the breach-of-contract claim by RAOP as a purported successor (Count I, in part) and

RAOP’s malicious-prosecution claim (Count IV). Defendant’s motion is granted to the extent

these surviving claims are asserted by RAG.

       THE COURT FURTHER ORDERS that Plaintiffs’ Motion for Partial Summary Judgment

(Doc. 80) is DENIED.

       IT IS SO ORDERED.

       Dated: March 26, 2021                         /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                24
